OFFICE   OF THE     ATTORNEY      GENERAL         OF TEXAS
                                     AUSTIN
GROVER     SELLERS
ATTO”NCY    GCNLRAL




 Iionorablr   I.. F. rjsralllo,     Anrlrtant
 CallLay hd1taQ
 04xlao* coullty
 ;01ln310,    Tear




                                                                           lp F Oillt

                                                          f65        th6    ¶Sth’Xity             Ot
                                                          r)rrants          in        payment      of
                                                            payable              to     the     law-
                                                 f rudltor for chr oowty’
                                                 88 *ban IBSUed.to ltlmb aecnt.
                                                 ot 8ralgsaent   oi saltwy,  es
                                                           by thhe mere spp‘dnt-
                                                          t the prlxolpal.                        It
                                                          nay ltt8apted to
                                                            o r a ny
                                                                   part o fruoh
                                                            18po~ltiaa the
                                                            mm4 is paid over
                                agent has no oonorrn        in this qmrtbn.
Cbunty      Auditor,   @ail!88 CO., D8R8 2




               Truetlng   she toregolflg   fully     eoewre      pu?
queetion,      *a err
                                              mare     ray     tru4,
                                      AI’KIFW?     O’~~kF!iAl.3F PrLX;;


                                             /d
                                      BY
                                        soeortL.        L0ttlmora,      sr.
                                                                 Aeeletaat